



COURT OF APPEAL FOR ONTARIO

CITATION:
Ruffolo v. David, 2012
    ONCA 698

DATE: 20121017

DOCKET: C54834

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Franco Ruffolo

Applicant (Appellant)

and

Michelle Anne David

Respondent (Respondent)

Stephen Codas and Lily Ng, for the appellant

Michelle David, appearing in person

Heard: October 4, 2012

On appeal from the order of Justice Susan E. Healey of
    the Superior Court of Justice, dated December 6, 2011, with reasons reported at
    2011 ONSC 7234.

ENDORSEMENT

[1]

Franco Ruffolo (the appellant) brings an appeal in relation to the
    equalization and retroactive spousal support provisions in the order of Healey
    J. dated December 6, 2011 (the Order).

[2]

In our view, the appeal must be allowed in part.

EQUALIZATION

[3]

In 2009, the parties agreed to the terms of the appellants buy-out of
    the respondents interest in their matrimonial home.  The buy-out took place in
    accordance with the order of Gilmore J. dated August 5, 2009 (the Buy-out
    Order).

[4]

Some two years later, a five-day trial was held to determine, among
    other things, equalization and child and spousal support.  Neither party raised
    an issue as to the validity or fairness of the Buy-out Order in their pleadings
    or during the trial.

[5]

Nonetheless, the trial judge found that the Buy-out Order worked such an
    injustice that, pursuant to s. 5(6) of the
Family Law Act
, R.S.O.
    1990, c. F.3, she was entitled to effectively alter the Buy-out Order by
    substituting a new value for the home and using the new value for the purposes
    of calculating equalization.

[6]

In our view, this was a clear error.

[7]

The Buy-out Order was neither appealed nor set aside.  The trial judge
    could not simply override the Buy-out Order, as to do so amounts to an
    impermissible collateral attack.  This point is particularly significant as the
    parties themselves raised no issue at trial as to the validity or propriety of
    the Buy-out Order.

[8]

Further and in any event, s. 5(6) is designed to redress unconscionable
    conduct:
von Czieslik v. Ayuso
, 2007 ONCA 305, at paras. 29  30.  The
    buy-out of the matrimonial home cannot be considered unconscionable when it was
    calculated in accordance with the procedures established by the consent orders
    of Quigley J., dated April 9 and 16, 2009, was the result of two independent
    appraisals obtained by the parties, and was ratified after multiple court
    attendances that followed.  Indeed, at para. 6 of the reasons for decision
    given by Gilmore J. in making the Buy-out Order, she states that the respondent
    advised the court that she did not dispute the buy-out price.

[9]

We would add, however, that we understand the trial judges concern that
    the Buy-out Order was relevant to a fair determination of equalization.  The
    matrimonial home had been solely in the respondents name.  The buy-out price
    was $685,000.  When the respondents interest in it was bought out pursuant to
    the Buy-out Order, title went into the appellants parents names.  Within two
    months of the buy-out, the house was sold for $788,000.  There were listings
    for the house of $789,900 one year after separation.  Furthermore, at the time
    of the buy-out, the appellant had obvious experience and expertise in the real
    estate field.  After graduating from university in 1989, he obtained a real
    estate license and he has worked in real estate since that time.  In addition, the
    trial judge made credibility findings against the appellant, particularly in
    the realm of financial matters.

[10]

These
    circumstances perhaps explain why the trial judge decided to revisit the value
    of the matrimonial home when she determined equalization.  Nonetheless, for the
    reasons given, it was not open to the trial judge to effectively re-write the
    buy-out arrangements enshrined in prior court orders.

[11]

With
    the assistance of counsel for the appellant, we have resolved that equalization
    should be calculated as follows.  As the parties interests in the matrimonial
    home were dealt with by means of the Buy-out Order, its value and the
    associated mortgage are to be removed from the trial judges equalization
    calculation at para. 73 of her reasons.  This leaves the respondent with Net Family
    Property of $232,039. Subtracting from that the appellants Net Family Property
    of $49,437 leaves $182,602.  That figure divided by 2 leaves an equalization
    payment owing by the respondent to the appellant of $91,301.  However, $27,479.50
    must be deducted from that amount due to the trial judges finding at para. 78
    of her reasons, that the respondent was not given her full entitlement under
    the buy-out agreement.  In the result, the respondent owes the appellant an
    equalization payment of $63,821.50.

[12]

The
    appellant raises two other issues in respect of equalization.

[13]

First,
    he says that at trial the respondent disclosed a previously undisclosed bank
    account at the valuation date but the trial judge did not take this into
    account in the equalization.  It is apparent that the trial judge accepted that
    the account was empty.  The respondent says that during the marriage the
    appellant would deposit small fixed sums for household expenses and those sums
    were routinely exhausted shortly after the deposits were made.  We would not
    give effect to this ground.

[14]

Second,
    the appellant contends that the trial judge erred by failing to deduct income
    taxes that he owed when she calculated the equalization payment.  Again, we
    would not give effect to this ground of appeal.  According to para. 59 of the
    reasons, the appellant produced a sheath of documents on the first day of
    trial purporting to prove valuation date debts.  They were marked as exhibits
    7 to 22.  After careful review, the trial judge gave weight to only two of the
    alleged debts. She gave reasons for this.  In particular, she accepted those for
    which there was reliable evidence to corroborate the appellants evidence.  As
    for the income tax debt, she found that the appellant produced no documentation
    from Canada Revenue Agency, that his unsigned income tax returns had been
    prepared but, as at the date of trial, had not been filed.  She found the
    appellants evidence to be entirely unsatisfactory and that he failed to meet
    the onus of proving the debts.

[15]

There
    is no basis for interfering with the trial judges findings on this matter.

RETROACTIVE SPOUSAL SUPPORT

[16]

The
    appellants primary objections to the order for retroactive spousal support are
    twofold:  (1) it commences at a date before the respondent first claimed
    spousal support, and (2) the trial judge failed to provide an explanation for
    the amount ordered.

[17]

While
    the trial judges reasons are not perfectly clear on either point, we are
    satisfied on a full reading of her reasons that the order should stand.

[18]

Before
    explaining why, we wish to make a brief comment about the reasons of the trial
    judge.  The trial judge in these proceedings was faced with a daunting task. 
    The parties could agree on nothing  not even the date of separation.  They
    were not responsive to court directions.  Closing submissions were of little
    help with the result that the trial judge was forced to create accurate NFP
    calculations, ones supported on the evidence.  The difficulty and complexity of
    this task was contributed to by the failure of the appellant to file income tax
    returns for the years in question.  Despite all of these challenges, the trial
    judges reasons demonstrate that she carefully and fairly considered both
    parties positions, the issues and the evidence.

[19]

We
    return to the issue at hand.

[20]

Retroactive
    spousal support can be ordered prior to the date first claimed in legal
    proceedings where there is good reason for the delay:  see
Philip v. Philip
,
    2006 CarswellOnt 1591, [2006] W.D.F.L. 2242 (S.C.J.), at para. 50.  In this
    case, on a reading of the reasons as a whole, it is apparent that the trial
    judge found good reason for the delay.

[21]

After
    the parties separated, the respondent had primary care of the two children of
    the marriage, one of whom is severely autistic and requires the respondents
    care 24/7.  Although the childrens primary residence was with the
    respondent, it was the appellant who remained in the matrimonial home.  The
    respondent and her children lived with the respondents mother on what was
    believed  based on the appellants assertions - to be a temporary basis. 
    Suffice to say that a somewhat chaotic situation ensued after the marriage
    breakdown.  Further, the trial judge accepted that the respondents mother had
    to provide for the needs of the respondent and the children during the period
    in question.  In light of these findings of the trial judge, we accept that she
    made the implicit finding that the respondent had met the burden of
    demonstrating entitlement to spousal support from the date of separation and
    was satisfied that there was a good reason for the delay in advancing a claim
    for spousal support.

[22]

As
    for the amounts ordered, there can be no doubt about the respondents need. 
    For example, her income in 2007 was $1,121.  Based on the appellants
    historical income and in light of his failure to file income tax returns during
    the relevant time period, the trial judge imputed income in entirely reasonable
    amounts.  His ability to pay is apparent from a reading of the factual findings
    of the trial judge. His obligation to pay spousal support is fully evident on
    the record.  He had been the sole income earner when the family was intact,
    while the respondent bore primary responsibility for child care, a
    responsibility enhanced by Nicoles special needs.

[23]

We
    do not accept the submission that the retroactive spousal support should be
    reduced to reflect the fact that the appellant will not be able to claim the
    income tax deduction to which he would otherwise be entitled.  As we have
    noted, the appellant failed to produce income tax returns for this period and
    as there is no evidence that the appellant was paying incomes taxes during the
    period covered by the retroactive spousal support award, we see no reason to
    credit him for a supposed deduction.

[24]

Accordingly,
    we would not give effect to this ground of appeal.

DISPOSITION

[25]

Accordingly,
    the appeal is allowed in part.

[26]

Paragraphs
    1 and 2 of the Order are set aside.  In their place, an order shall go stating
    that the respondent owes the appellant an equalization payment of $63,821.50.  Just
    as the trial judge declined to award prejudgment interest against the appellant
    when she found that he owed an equalization payment, we decline to award
    prejudgment interest against the respondent in respect of the equalization
    payment she is found to owe the appellant.  Further, we see no reason why the
    equalization payment cannot be set off against the retroactive spousal support
    that the appellant owes to the respondent.  Accordingly, post-judgment interest
    shall not accrue on the equalization payment either.

[27]

The
    appellant enjoyed limited success in relation to one matter only, namely, the
    buy-out transaction.  The respondent successfully defended on all other issues
    raised on appeal.  In the circumstances of this case, including the findings of
    the trial judge relating to the buy-out, we do not see this as an appropriate
    case in which to order costs.  No costs of the appeal are ordered.

Robert J. Sharpe J.A.

E.E. Gillese
    J.A.


David Watt
    J.A.



